Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Final Rejection

 The Status of Claims:
Claims 1-6, 9, 11-13 are pending. 
Claim 5 is rejected. 
Claims 5-6, 9 and 13 are objected.
Claims 1-4 are allowable.
Claims 11-12 are withdrawn from consideration. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Objections
 The objection of Claims 2-4 is withdrawn due to the incomplete modification of the claims 
In claims 5-6, 9 and 13,  there are no expression commas among the compounds. These expressions can be improper. The examiner recommends to add the commas to the spaces between the chemical structures of the compounds. Appropriate correction is required.

 .
Claim Rejections - 35 USC § 112
Applicants’ argument filed 8/05/2022 have been fully considered, and some of them are 

persuasive, while the other is not persuasive. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
The rejection of Claims 1,3, 9-10, 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claims. . 
However, in the view of the revised claim 5, there is some issue to be resolved in the following:

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 5, each of the abbreviated terms “Ala” ,” Val” and “ Phe “ is recited.
These abbreviated terms are vague and indefinite because each term may be meant  a different meaning in the different field  of the art. The examiner recommends to put  the specific meaning for each. 

				           Applicants’ Argument		
 	  Applicants argue the following issues:

Claims 1, 3, 5, 9-10, and 13 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
By way of this amendment, claim 1 has been amended to recite the specific carbon atom range for variable Y, Y1, and Y2 as suggested in the Office Action. Regarding the recitation and definition of R7 in claim 1, Applicant respectfully notes that regarding the definition of R7, claim states: R7, R8 and R9 are independently chosen from hydrogen, C1-12 alkyl, C2-12 alkenyl, C2-12 alkynyl, C3-12 cycloalkyl, C6-12 aryl, 3-12 membered heteroalicyclyl, 5-12 membered heteroaryl; Rand R9 together with the carbon atom to which they are bound form a 3-, 4-, 5- or 6- membered ring that is fully saturated, or partially saturated and that optionally contains 1-3 additional heteroatom ring members selected from O, S, and NRJ, wherein the ring is optionally fused with a cycloalkyl, heterocyclic or aromatic ring; R7, R8 and R9 are optionally substituted 
with R10;  And subsequently states: R7, R1, Ri and Rk are defined as the same as for Rb and RC and each hydrogen in R7 may be unsubstituted or substituted by R10. 
Accordingly, it is respectfully submitted that claim 1 does not recite a two opposing definitions within the claim, but instead recites two conditions for R7 that are wholly consistent with one another.. 
Regarding claim 5, Applicant has amended the definition of the variable "aa" to include examples aa suggested by the Examiner. These examples were previously provided in claim 10, which is now cancelled by way of this amendment. 
Regarding claim 9, Applicant has provided the actual chemical structure for Formulas (II) through (XII), as suggested by the Examiner. 
Regarding claim 10, Applicant notes that the recitation of claim 10 has now been incorporated into claim 1 with additional specificity. 
Accordingly, reconsideration and withdrawal of the rejections under 35 U.S.C. 112(b) are respectfully requested. 

Regarding applicants’ arguments, the Examiner has noted applicants’ argument. And they are found to be persuasive> However, as indicated in the above, in view of the revised claim 5, there is some issue to be resolved in the claim. 
Therefore, the application is not ready for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        10/22/2022